Citation Nr: 1027434	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  08-23 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred at the Munroe Regional Medical Center on May 4 
and May 5, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from April 1967 to April 1970.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 decision of the Gainesville, Florida, 
Department of Veterans Affairs (VA) Medical Center (VAMC) which 
denied payment or reimbursement of unauthorized medical expenses 
incurred for treatment at the Munroe Regional Medical Center on 
May 4 and May 5, 2008.  In December 2009, the Veteran was 
afforded a hearing before the undersigned Veterans Law Judge 
sitting at the St. Petersburg, Florida, Regional Office (RO).  


FINDINGS OF FACT

1.  The provisions of 38 U.S.C.A. § 1728 (West 2002 and Suppl. 
2009) are more favorable to the Veteran's claim than the prior 
version of 38 U.S.C.A. § 1728.  

2.  The Veteran's service-connected disabilities are permanent 
and total in nature.  

3.  On May 4, 2008, the Veteran was found by his spouse to be 
unresponsive and was transported by ambulance to the Munroe 
Regional Medical Center.  

4.  On May 4 and May 5, 2008, the Veteran was treated at the 
Munroe Regional Medical Center for weakness and dehydration and 
discharged to his home on May 5, 2008.  

5.  Private treatment provided to the Veteran from May 4, 2008, 
to May 5, 2008, is considered to constitute emergency treatment 
as a prudent layperson reasonably would have expected that a 
delay in seeking immediate medical attention would have been 
hazardous to the Veteran's life or health.  

6.  VA medical facilities were not feasibly available and an 
attempt to use them beforehand would not have been reasonable.  
CONCLUSION OF LAW

The criteria for payment or reimbursement of the cost of 
unauthorized private medical services provided at Munroe Regional 
Medical Center from May 4, 2008, to May 5, 2008, have been met.  
38 U.S.C.A. §§ 1725(f)(1), 1728, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 17.120 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the instant decision, the Board grants payment or 
reimbursement of payment or reimbursement of the cost of 
unauthorized private medical services provided at Munroe Regional 
Medical Center on May 4 and May 5, 2008.  This represents a 
complete allowance of the benefits sought on appeal.  Therefore, 
the Board concludes that a discussion of Department of Veterans 
Affairs' (VA) duty to notify and assist is not necessary.  

The Veteran's eligibility for payment or reimbursement of 
unauthorized medical expenses is to be adjudicated under the 
provisions of 38 U.S.C.A. § 1728.  That law was been amended 
effective as of October 10, 2008.  The amendment added a prudent 
laymen standard for determining whether treatment constituted 
"emergency treatment."  The Board will consider the Veteran's 
claim under the amended version of 38 U.S.C.A. § 1728 as it is 
more favorable to the Veteran.  Cohen v. Brown, 10 Vet. App. 128, 
139 (1997); Fugere v. Derwinski, 1 Vet. App. 103, 109 (1990).  

The Secretary of the VA shall reimburse veterans for the 
customary and usual charges of non-VA emergency treatment 
(including travel and incidental expenses) where such emergency 
treatment was rendered to such veterans in need thereof for: (1) 
an adjudicated service-connected disability; (2) a 
nonservice-connected disability associated with and held to be 
aggravating a service-connected disability; (3) any disability of 
a veteran if the veteran has a total disability permanent in 
nature from a service-connected disability; or (4) any illness, 
injury, or dental condition of a veteran who is a participant in 
a vocational rehabilitation program and is medically determined 
to have been in need of care or treatment to make possible the 
veteran's entrance into a course of training, or prevent 
interruption of a course of training, or hasten the return to a 
course of training which was interrupted because of such illness, 
injury, or dental condition.  The term "emergency treatment" is 
as defined in 38 U.S.C.A. § 1725 (f)(1) (West 2002 and Suppl. 
2009).  38 U.S.C.A. § 1728 (West 2002 and Suppl. 2009); 38 C.F.R. 
§ 17.120 (2009).  

The provisions of 38 U.S.C.A. § 1725 (f)(1) (West 2002 and Suppl. 
2009) clarify that:

  (f)  Definitions.--For purposes of this 
section:

  (1) The term "emergency treatment" means 
medical care or services furnished, in the 
judgment of the Secretary-- 

  (A) when Department or other Federal 
facilities are not feasibly available and 
an attempt to use them beforehand would not 
be reasonable; 

  (B) when such care or services are 
rendered in a medical emergency of such 
nature that a prudent layperson reasonably 
expects that delay in seeking immediate 
medical attention would be hazardous to 
life or health; and 

  (C) until-- 

  (i) such time as the veteran can be 
transferred safely to a Department facility 
or other Federal facility and such facility 
is capable of accepting such transfer; or 

(ii) such time as a Department facility or 
other Federal facility accepts such 
transfer if-- 

(I) at the time the veteran could have been 
transferred safely to a Department facility 
or other Federal facility, no Department 
facility or other Federal facility agreed 
to accept such transfer; and 

(II) the non-Department facility in which 
such medical care or services was furnished 
made and documented reasonable attempts to 
transfer the veteran to a Department 
facility or other Federal facility.  

The United States Court of Appeals for Veterans Claims (Court) 
has clarified that 38 U.S.C.A. § 1728 relies on the "prudent 
layperson" standard which directs that, given the circumstances 
present at the time the Veteran sought treatment at the private 
facility, a prudent layperson would reasonably expect that his 
condition was such that delay in seeking treatment would be 
hazardous to his health or life.  Under that standard, it is not 
required that the Veteran's private treatment actually be for an 
emergent condition.  Instead, the Board must determine whether, 
under the circumstances present at the time the Veteran sought 
treatment at the private facility, a prudent layperson would 
reasonably expect that his condition was such that delay in 
seeking treatment would be hazardous to his health or life.  
Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).  

The Veteran's service-connected disabilities have been evaluated 
as permanent and total in nature.  

A May 4, 2008, emergency medical services (EMS) report states 
that an ambulance "responded hot to sick person downgraded to 
cold en route."  The treating medical personnel reported that 
the "run type" was "emergency."  

Emergency room clinical documentation from Munroe Regional 
Medical Center dated on May 4 and May 5, 2008, indicates that: 
the Veteran arrived via EMS on May 4, 2008; was experiencing 
weakness; and was "hypotensive for EMS."  A clinical impression 
of "weakness/dehydration" was advanced.  The Veteran was 
discharged from the emergency room to his home in the care of his 
wife on May 5, 2008.  

At the December 2009 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the Veteran's spouse testified that: she 
had observed the Veteran to be unresponsive and to collapse on 
the evening of May 4, 2008; she subsequently called 911; and the 
EMS transported the Veteran to Munroe Regional Medical Center.  
The EMS personnel would not transport the Veteran to the VAMC as 
it was 50 minutes away from the Veteran's residence.  Given the 
Veteran's medical history and his unresponsive state, the 
Veteran's spouse "felt that it was an emergent situation."  

The Board has reviewed the probative evidence of record including 
the Veteran's and his spouse's testimony and written statements 
on appeal.  The Veteran is rated as permanently and totally 
disabled by reason of his service-connected disabilities.  On May 
4, 2008, the Veteran was found to be unresponsive by his spouse 
who subsequently summoned EMS personnel.  The treating EMS 
personnel determined that the Veteran's medical situation was an 
emergency and required his transportation via an ambulance to 
Munroe Regional Medical Center.  The Veteran was found to be 
experiencing weakness and dehydration and it was noted that he 
had problems walking.  En route to and at the medical center, the 
Veteran's condition was determined to not require significant 
treatment; however, several diagnostic studies was deemed 
necessary prior to concluding that no treatment was necessary.  
The Veteran was discharged from the facility to his home on May 
5, 2008.  

In the instant factual scenario, the Board finds that the 
Veteran's spouse, as a prudent layperson, reasonably expected 
that any delay in seeking immediate medical attention for the 
Veteran would be hazardous to his life or health.  The reported 
location of the VAMC some 50 minutes away from the Veteran's 
residence rendered it to be not feasibly available.  Any attempt 
to use it beforehand would have been unreasonable.  The fact that 
the Veteran's condition was ultimately found to be non-life 
threatening in nature is not controlling.  Therefore, the Board 
concludes that payment or reimbursement of the cost of 
unauthorized private medical services provided at Munroe Regional 
Medical Center on May 4, 2008, and May 5, 2008, is warranted.  38 
U.S.C.A. § 1728 (West 2002 & Supp. 2009); 38 C.F.R. § 17.120 
(2009).  


ORDER

The benefits sought on appeal are granted.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


